Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a/the calibration laser emission unit, in claims 1 and 2; and an/the image processing unit, in claims 1, 5, 6, 7 and 10. 
In the USPGPUB version (US 2020/0204698 A1), in paragraph 0038, the “calibration laser emission unit” includes one or more laser emitters”, is being interpreted to read on: a/the calibration laser emission unit, in claims 1 and 2. 
In the USPGPUB version (US 2020/0204698 A1), in paragraph 0019, 0046, 0048 and 0053 (i.e., In some implementations, the image processing unit may be a computing device having a CPU, e.g., a MIPS processor with DSP (Digital Signal Processing), and a memory. The memory may be loaded with a software that contains instructions to implement the image process method of this disclosure. The MIPS processor may be embedded with instructions to integrate the imaging and image processing methods.), is being interpreted to read on: an/the image processing unit, in claims 1, 5, 6, 7 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allen (Zhi Yang) Xue (Reg. 56,474) on 1/13/2021.

The application has been amended as follows: 
In the claims:

1. (Original)	A smart Internet high-definition scanner with laser correction, comprising: 
a scanning area configured to receive a book to be scanned; 

a camera; and 
an image processing unit,
wherein the calibration laser emission unit emits a laser beam to the book unfolded to a current page and placed on the scanning area to form a laser line on a surface of the current page; 
wherein the camera collects a planar image of the current page with the laser line by establishing a three-dimensional coordinate system including a plane of the scanning area; 
wherein according to coordinates of pixel points of the laser line and an intersection angle between the laser beam and the plane of the scanning area, the image processing unit obtains height coordinates of each pixel point on the laser line in the planar image in the three-dimensional coordinate system through calculation of tangent function, the image processing unit restores a 3D curve of the laser line in the three-dimensional coordinate system, and the image processing unit constructs a 3D curved surface of the current page in the three-dimensional coordinate system according to the 3D curve; and
wherein the image processing unit obtains a correlation between points on the 3D curved surface and the pixel points in the planar image through calculation, the image processing unit replaces pixel values of the points on the 3D curved surface with pixel values of corresponding pixel points in the planar image, and the image processing unit straightens the 3D curved surface with the replaced pixel values, to complete scanning the current page. 

2. (Original)	The smart Internet high-definition scanner with laser correction according to claim 1, wherein:
a side of bottom of the plane of the scanning area is provided with a fixed mount vertical to the plane of the scanning area, and
the calibration laser emission unit and the camera are respectively fixed to the fixed mount. 

3. (Currently Amended)	The smart Internet high-definition scanner with laser a geometric center of the plane of the scanning area, and a virtual rectangular pyramid is formed by connecting the camera to angles of the plane of the scanning area. 

4. (Currently Amended)	The smart Internet high-definition scanner with laser correction according to claim 1, wherein light emitting diodes emit light covering the scanning area

5. (Currently Amended)	The smart Internet high-definition scanner with laser correction according to claim 1, wherein:
the image processing unit analyzes [[the]] a y coordinate of each pixel point on the laser line in the planar image, through calculation to obtain a distance difference value d between a orthographic projection point of an intersection point of each pixel point on the laser line with the 3D curved surface of the current page on a scanning platform and an intersection line of the laser beam with the scanning platform; wherein d=I1-y, and I1 is a distance from the intersection line of the laser beam with the scanning platform to the orthographic projection point of a beginning point of the laser beam on the scanning platform; and puts the difference value d and an intersection angle a of the laser beam and the scanning platform into a formula (1); 
f (a, d)=tan (a) * d (1)
through calculation to obtain an actual space height 
    PNG
    media_image1.png
    22
    57
    media_image1.png
    Greyscale
 of each pixel point on the laser line in the planar image, which is a z coordinate of the pixel point. 

6. (Currently Amended)	The smart Internet high-definition scanner with laser correction according to claim 3, wherein:
the image processing unit constructs a virtual plane of each point in the 3D curved surface according to a z coordinate [[z]] of the point, and each virtual plane parallels to a subface of the virtual rectangular pyramid which is the plane of the scanning area; calculates an intersection angle between a connecting line 
d from each point to [[the]] a geometric center of the virtual plane where the point is located through calculation according to the intersection angle, and through calculation to obtain a horizontal coordinate position T of a point on the 3D curved surface corresponding to the pixel point in the planar image according to a following formula;
T＝P·L/d
wherein L is a distance from an intersection point which between a connecting line [[(]] between a focus of the camera right above a geometric center of [[the]] a scanning platform and a point on the virtual plane[[)]] and the plane of the scanning area to the geometric center of the plane of the scanning area, and P is a coordinate position (x, y) of a 3D pixel in the planar image. 

7. (Currently Amended)	The smart Internet high-definition scanner with laser correction according to claim 1, wherein the image processing unit divides the 3D curved surface filled with pixel value into a plurality of 3D curves according to a bending direction of the current page, arranges the pixel points on each of the plurality of 3D curves along a corresponding straight line to complete straightening of said each of the plurality of [[one]] 3D curves to form a corresponding straight line segment, replaces pixel values of the points on [[a]] the corresponding straight line segment  with the pixel values of the points [[with]] having equidistant chord length on [[the]] said each of the plurality of 3D curves, so as to straighten the plurality of 3D s to form a plurality of corresponding straight line segments, plurality of corresponding straight line segments to 

8. (Original) The smart Internet high-definition scanner with laser correction according to claim 1, further comprising a communication device to transmit a flat page image corresponding to complete scanning of the current page or the planar image collected by the camera to an external device. 



10. (Currently Amended)	The smart Internet high-definition scanner with laser correction according to claim 6, wherein the image processing unit divides the 3D curved surface filled with pixel value into a plurality of 3D curves according to a bending direction of the current page, arranges the pixel points on each of the plurality of 3D curves along a corresponding straight line to complete straightening of said each of the plurality of [[one]] 3D curves to form a corresponding straight line segment, replaces pixel values of the points on [[a]] the corresponding straight line segment  with the pixel values of the points [[with]] having equidistant chord length on [[the]] said each of the plurality of 3D curves, so as to straighten the plurality of 3D s to form a plurality of corresponding straight line segments, plurality of corresponding straight line segments to 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, namely, Saund et al. (US Patent # 5,760,925), cited by applicant submitted IDS dated 03/02/2020, discloses a smart Internet high-definition scanner with laser correction, comprising: a scanning area configured to receive a book to be scanned (see figure 1); a calibration laser emission unit located above the scanning area (i.e., calibration system 14, see figure 1); a camera (see figure 1, image acquisition system 20 is a high resolution digital color camera); and an image processing unit (see figure 2, i.e., ESS 24 - an electronic subsystem 24), wherein the calibration laser emission unit emits a laser beam to the book unfolded to a current page and placed on the scanning area to form a laser line on 
The closest prior art of record, namely, Saund et al. (US Patent # 5,760,925), cited by applicant submitted IDS dated 03/02/2020, discussed above, does not disclose, teach or suggest, wherein according to coordinates of pixel points of the laser line and an intersection angle between the laser beam and the plane of the scanning area, the image processing unit obtains height coordinates of each pixel point on the laser line in the planar image in the three-dimensional coordinate system through calculation of tangent function, the image processing unit restores a 3D curve of the laser line in the three-dimensional coordinate system, and the image processing unit constructs a 3D curved surface of the current page in the three-dimensional coordinate system according to the 3D curve; and wherein the image processing unit obtains a correlation between points on the 3D curved surface and the pixel points in the planar image through calculation, the image processing unit replaces pixel values of the points on the 3D curved surface with pixel values of corresponding pixel points in the planar image, and the image processing unit straightens the 3D curved surface with the replaced pixel values, to complete scanning the current page, as recited in independent claim 1.
2-10 are allowable because they are dependent on allowable independent claim 1 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ZHOU (US 2020/0186672 A1) teaches a method for flattening a laser-based image of a curved book page (see the abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOV POPOVICI/Primary Examiner, Art Unit 2677